

Exhibit 10.33


Altria Group, Inc.
Deferred Fee Plan for Non-Employee Directors
(as amended and restated effective October 1, 2012)




SECTION 1. Purposes; Definitions.
 
The purpose of the Plan is to afford each Non-Employee Director the option to
elect to defer the receipt of all or part of his or her Compensation until such
future date as he or she may elect pursuant to the terms and conditions of the
Plan.


This Plan was previously named the 1992 Compensation Plan for Non-Employee
Directors. This Plan is hereby amended and restated effective October 1, 2012,
and shall govern the rights of Participants on and after such date.


For purposes of the Plan, the following terms are defined as set forth below:


a.
"Account" means an unfunded deferred compensation account established by the
Company pursuant to the Deferred Fee Program, consisting of one or more
Subaccounts established in accordance with Section 3.2.2.



b.
"Allocation Date" means any date on which an amount representing all or a part
of a Participant's Compensation is to be credited to his or her Account pursuant
to an effective Election Form. The Allocation Date for the Retainer shall be the
last business day of each calendar quarter.



c.
"Beneficiary" means any person or entity designated as such in a current
Election Form. If there is no valid designation or if no designated Beneficiary
survives the Participant, the Beneficiary is the Participant's estate.



d.
"Board" means the Board of Directors of the Company.



e.
"Code" means the Internal Revenue Code of 1986, as amended from time to time.



f.
"Common Stock" means the common stock, $0.331/3 par value, of the Company.



g.
"Company" means Altria Group, Inc., a corporation organized under the laws of
the Commonwealth of Virginia, or any successor corporation.



h.
"Compensation" means the sum of the Retainers payable by the Company to each
Participant.



i.
"Deferral Election" means the election by a Participant on an Election Form to
defer the payment of all or part of his or her Compensation to be earned and
payable after the applicable effective date set forth in Sections 2.1.1 or
2.1.2.


1

--------------------------------------------------------------------------------







j.
"Deferred Amount" means the amount of Compensation (determined as a percentage
of the Retainers) subject to a current deferral election.



k.
"Deferred Fee Program" means the provisions of the Plan that permit Participants
to defer all or part of their Compensation.



l.
"Disability" means permanent and total disability within the meaning of Code
section 409A, as determined under procedures established by the Board for
purposes of the Plan.



m.
"Distribution Date" means the date designated by a Participant in accordance
with Sections 3.3.1 and 3.3.2 for the commencement of payment of amounts
credited to his or her Account.



n.
"Election Date" means the date an Election Form is received by the Secretary of
the Company.



o.
"Election Form" means a valid Deferred Fee Program Initial Election Form or
Modified Election Form properly completed and signed.



p.
"Exchange Act" means the Securities Exchange Act of 1934, as from time to time
amended.



q.
"Extraordinary Distribution Request Date" means the date an Extraordinary
Distribution Request Form is received by the Secretary of the Company.



s.
"Extraordinary Distribution Request Form" means the Deferred Fee Program
Extraordinary Distribution Request Form properly completed and executed by a
Participant or Beneficiary who wishes to request an extraordinary distribution
of amounts credited to his or her Account in accordance with Section 3.3.3.



t.
"Fund" means any one of the investment vehicles in which the trust fund
established under the trust agreement, as amended from time to time, entered
into by the Company in connection with the Profit-Sharing Plan, is invested.



u.
"Investment Transfer Election Date" means the date set forth on an Investment
Transfer Election Form.



v.
"Investment Transfer Election Form" means a valid Deferred Fee Program
Investment Transfer Election Form completed and signed by a Participant or
Beneficiary.



w.
"Non-Employee Director" means each member of the Board who is not a full-time
employee of the Company (or any corporation in which the Company owns, directly
or indirectly, stock possessing at least fifty percent (50%) of the total
combined voting


2

--------------------------------------------------------------------------------



power of all classes of stock entitled to vote in the election of directors in
such corporation).


x.
"Participant" means a Non-Employee Director and a Director Emeritus. A
Participant shall also include a person who was, but is no longer, a member of
the Board as long as an Account is being maintained for his or her benefit.



y.
"Plan" means the Altria Group, Inc. Deferred Fee Plan for Non-Employee
Directors.



z.
"Profit-Sharing Plan" means the Altria Group, Inc. Deferred Profit-Sharing Plan
for Salaried Employees, effective as of January 1, 1956, as amended from time to
time.



aa.
"Retainer" means the portion of a Participant's Compensation that is fixed and
paid without regard to his or her attendance at meetings, but shall not include
amounts credited to a Participant's account under the Stock Compensation Plan
for Non-Employee Directors or the Unit Plan for Incumbent Non-Employee
Directors.



bb.
"Subaccount" means one of the bookkeeping accounts established within each
Participant's Account in accordance with Section 3.2.2.





SECTION 2. Eligibility.


Each Non-Employee Director shall be eligible to participate in the Deferred Fee
Program.




SECTION 3. Deferred Fee Program.


3.1
Participation.



3.1.1    Deferral Elections.


A Non-Employee Director may elect to defer all or a part of his or her
Compensation to be earned and payable thereafter by completing and executing an
Election Form and delivering it to the Secretary of the Company. Any Deferral
Election relating to a Retainer shall be in integral multiples of twenty-five
percent (25%) of the Retainer.


The Participant shall indicate on the Initial Election Form:


a.    the percentage of each type of Retainer that he or she wishes to defer;


b.    the Distribution Date;


c.
whether distributions are to be in a lump sum, in installments or a combination
thereof;


3

--------------------------------------------------------------------------------







d.    the Participant's Beneficiary or Beneficiaries; and


e.    the Subaccounts to which the Deferred Amount is to be allocated.


A Deferral Election shall become effective with respect to a Participant's
selected Retainer(s) accruing on and after the first day of the calendar year
following the Election Date and shall remain in effect with respect to all
future Compensation until a new Deferral Election made by the Participant in
accordance with Section 3.1.2 or Section 3.1.3 becomes effective. In the case of
a newly eligible Participant, however, a Deferral Election may be made no later
than 30 days after first becoming eligible for this Plan and any other Plan
required to be aggregated with this Plan under Code section 409A and the
regulations and other guidance thereunder, and shall not be effective with
respect to Compensation to which the Participant becomes entitled as a result of
services performed on or before the Election Date.


3.1.2    Change of Deferral Election.


A Participant may change his or her deferral election with respect to
Compensation to be earned and payable in a subsequent calendar year by
completing and executing a Modified Election Form and delivering it to the
Secretary of the Company. A change to increase or decrease the amount of future
Retainer(s) to be deferred shall be effective only with respect to Compensation
accruing on and after the first day of the calendar year following the Election
Date.


3.1.3    Cessation of Deferrals.


A Participant may cease to defer future Compensation in the Deferred Fee Program
by completing and executing a Modified Election Form, and delivering it to the
Secretary of the Company. An election by a Participant to cease deferrals in the
Deferred Fee Program shall become effective with respect to a Participant's
Retainer(s) on or after the first day of the first calendar year that begins
after the Election Date.


3.1.4    Beneficiary Election Modification.


A Participant shall be permitted at any time to modify his or her Beneficiary
election, effective as of the Election Date, by completing and executing a
Modified Election Form and delivering it to the Secretary of the Company.


3.2    Investments.


3.2.1    Accounts.


The Company shall establish an Account for each Participant and for each
Beneficiary to whom installment distributions are being made. On each Allocation
Date, the

4

--------------------------------------------------------------------------------



Company shall allocate to each Participant's Account an amount equal to his or
her Deferred Amount.


3.2.2    Subaccounts.


The Company shall establish within each Account one or more Subaccounts. The
Subaccounts shall correspond to the Funds, as the same may change from time to
time, under the Profit-Sharing Plan. The Subaccounts shall be credited with
earnings and charged with losses, if any, on the same basis as the corresponding
Fund under the Profit-Sharing Plan, except that the Subaccount corresponding to
the Common Stock Fund shall have a value based on a theoretical investment in
the number of shares of Common Stock determined by dividing the Deferred Amount
by the fair market value of a share of Common Stock on the date the Deferred
Amount is credited to the Subaccount, and the Kraft Foods, Inc. stock Fund
(renamed the Mondelēz International, Inc. stock Fund), the Philip Morris
International Inc. stock Fund, and the Kraft Foods Group, Inc. stock Fund shall
have a value based on a theoretical investment on the determination date in the
number of shares existing in each such Subaccount as of such date.


To the extent additional funds are provided under the Profit-Sharing Plan, the
Secretary of the Company or his designee is authorized to establish
corresponding Subaccounts under the Plan. The Secretary or his designee is
authorized to limit or prohibit new investments or transfers into any
Subaccount. In connection with the spin-off from the Company of Kraft Foods Inc.
and Philip Morris International Inc., each Participant with a Subaccount
relating to Company Common Stock at the time of such spin-offs had new
Subaccounts established and credited with shares of those respective companies
in the same manner as if the Participant were a Company shareholder. In
connection with the spin-off from Kraft Foods Inc. (renamed Mondelēz
International Inc.) of Kraft Foods Group, Inc., each Participant with a
Subaccount holding Kraft Foods, Inc. (renamed Mondelēz International, Inc.) at
the time of such spin-off shall have a new Subaccount established and credited
with shares of Kraft Foods Group, Inc. in the same manner as if the participant
were a Kraft Foods Inc. (renamed Mondelēz International, Inc.) shareholder. New
investments and transfers into the Subaccounts relating to shares of Mondelēz
International, Inc., Philip Morris International Inc., and Kraft Foods Group,
Inc. are not permitted.


Subject to the provisions of Sections 3.2.3 and 3.2.4, on each Allocation Date,
each Participant's Subaccounts shall be credited with an amount equal to the
Deferred Amount designated by the Participant for allocation to such
Subaccounts. Each Subaccount shall be credited with earnings and charged with
losses as if the amounts allocated thereto had been invested in the
corresponding Fund, provided that the Subaccount corresponding to the Common
Stock Fund shall be credited with additional shares of Common Stock based on the
amount of cash dividends that are paid from time to time on the number of shares
of Common Stock with respect to which the Subaccount's value is determined, and
provided further that dividends credited with respect to the Subaccounts
relating to shares of Mondelēz International, Inc., Philip Morris International
Inc., and Kraft Foods Group, Inc. and dividends credited with respect to any
other rights or amounts measured by reference to an individual stock other than
Common Stock

5

--------------------------------------------------------------------------------



that a Participant has received or receives with respect to any Subaccount shall
be allocated among and treated as invested proportionately in the Subaccounts
most recently in effect for the investment of Compensation deferred by the
Participant (as determined by reference to such Participant's Election Form then
in effect).


Except as provided with respect to certain dividends in the preceding paragraph,
the value of any Subaccount at any relevant time shall be determined as if all
amounts credited thereto had been invested in the corresponding Fund.


3.2.3    Investment Directions.


In connection with his or her initial Deferral Election, each Participant shall
make an investment direction on his or her Initial Election Form with respect to
the portion of such Participant's Deferred Amount that is to be allocated to a
Subaccount. Any apportionment of Deferred Amounts (and of increases or decreases
in Deferred Amounts) among the Subaccounts shall be in integral multiples of one
percent (1%). An investment direction shall become effective with respect to any
Subaccount on the first day of the calendar month following the Election Date.
All investment directions shall be irrevocable and shall remain in effect with
respect to all future Deferred Amounts until a new irrevocable investment
direction made by the Participant in accordance with Section 3.2.4 becomes
effective.


3.2.4    New Investment Directions.


A Participant may make a new investment direction with respect to his or her
Deferred Amount only by completing and executing a Modified Election Form and
delivering it to the Secretary of the Company. A new investment direction shall
become effective with respect to any Subaccount on the first day of the calendar
month following the Election Date.


3.2.5    Investment Transfers.


A Participant or a Beneficiary (after the death of the Participant may transfer
to one or more different Subaccounts all or a part (not less than one percent
(1%)) of the amounts credited to a Subaccount by completing and executing an
Investment Transfer Election Form and delivering it to the Secretary of the
Company; provided that any such transfer involving the Subaccount relating to
the Company Stock Fund may only be made to the extent that such transfer would
not result in a violation of Section 10(b) or Section 16(b) of the Securities
Exchange Act of 1934 or any other applicable securities law.


Any transfer of amounts among Subaccounts shall become effective on the first
day of the calendar month following the Investment Transfer Election Date.

6

--------------------------------------------------------------------------------









3. 3    Distributions.


3.3.1    Distribution Elections.


Each Participant shall designate on his or her Election Form one of the
following dates as a Distribution Date with respect to amounts credited to his
or her Account thereafter:


a.
the fifteenth day of the calendar month following the Participant's separation
from service, including by reason of Disability or the Participant's death;



b.
the fifteenth day of the earlier of (i) a calendar month and year specified by
the Participant which is at least six months after the Election Date or (ii) the
calendar month and year following the Participant's death; or



c.
the earlier to occur of a or b.



A Distribution Date election shall be effective only with respect to amounts
attributable to service by the Participant on and after the Election Date and
subsequent earnings credited with respect to such amounts. Any election by a
Participant for his or her Account to be paid upon his or her separation from
service shall be applied in accordance with Internal Revenue Code section 409A.
No separation from service shall be deemed to occur until the Director ceases to
serve on any and all of the Board of Directors of the Company and the board of
directors of any other company with respect to which his service as a director
began while such other company was a subsidiary of the Company.


A Participant may request on his or her Election Form that distributions from
his or her Account be made in (i) a lump sum, (ii) no more than one-hundred
eighty (180) monthly, sixty (60) quarterly or fifteen (15) annual installments
or (iii) a combination of (i) and (ii). Each installment shall be determined by
dividing the Account balance by the number of remaining installments. If a
Participant receives a distribution from a Subaccount on an installment basis,
amounts remaining in such Subaccount before payment shall continue to accrue
earnings and incur losses in accordance with the terms of Section 3.2.2. Except
as stated in the next paragraph, all distributions shall be made to the
Participant.


Upon the Participant's death, the balance remaining in the Participant's Account
shall be payable to his or her Beneficiaries as set forth on the Participant's
current Election Form or Forms. Upon the death of a Beneficiary who is receiving
distributions in installments, the balance remaining in the Account of the
Beneficiary shall be payable to his or her estate in a lump sum, without
interest, except to the extent that the Secretary of the Company permits a
Participant to elect otherwise in accordance with the procedures of this Section
3.3, taking into account administrative feasibility and other constraints.

7

--------------------------------------------------------------------------------





All distributions shall be paid in cash and, except as provided in Section
3.3.3, shall be deemed to have been made from each Subaccount pro rata.


3.3.2    Modified Distribution Elections.


A Participant may modify his or her election as to Distribution Date and
distribution form with respect to Compensation attributable to future service,
with such modification to be effective beginning with the next calendar year and
continuing thereafter, by completing and executing a modified Election Form and
delivering it to the Secretary of the Company.


Notwithstanding any contrary provisions of this Plan other than the general
requirement of compliance with the provisions of Code section 409A, Participants
shall be offered the opportunity to elect on or before December 31, 2008, to
change their existing elections as to the time or form of distribution of
amounts credited to their Account, provided that the election shall apply only
to amounts that would not otherwise be payable in 2008 and shall not cause an
amount to be paid in 2008 that would not otherwise be payable in 2008.


3.3.3    Extraordinary Distributions.


Notwithstanding the foregoing, a Participant or Beneficiary (after the death of
the Participant) may request an extraordinary distribution of all or part of the
amount credited to his or her Account because of hardship. A distribution shall
be deemed to be "because of hardship" if such distribution is necessary to
alleviate or satisfy an immediate and heavy financial need of the Participant
and otherwise satisfies the requirements for the occurrence of an “unforeseeable
emergency” within the meaning of Code section 409A(a)(2).


A request for an extraordinary distribution shall be made by completing and
executing an Extraordinary Distribution Request Form and delivering it to the
Secretary of the Company. All extraordinary distributions shall be subject to
approval by the Nominating, Corporate Governance and Social Responsibility
Committee of the Board.


The Extraordinary Distribution Request Form shall indicate:


a.
the amount to be distributed from the Account;



b.
the Subaccount(s) from which the distribution is to be made; and



c.
the "hardship" requiring the distribution.



The amount of any extraordinary distribution shall not exceed the amount
determined by the Nominating, Corporate Governance and Social Responsibility
Committee of the Board to be required to meet the immediate financial need of
the applicant.

8

--------------------------------------------------------------------------------





An extraordinary distribution shall be made with respect to amounts credited to
each Subaccount on the first day of the calendar month next following approval
of the extraordinary distribution request by the Nominating, Corporate
Governance and Social Responsibility Committee of the Board. Upon approval of an
extraordinary distribution request, any Deferral Election in place shall be
cancelled prospectively. A Participant may make a new Deferral Election for a
future year in accordance with Section 3.1.2.




SECTION 4. General Provisions.


4.1    Unfunded Plan.


It is intended that the Plan constitute an "unfunded" plan for deferred
compensation. The Company may authorize the creation of trusts or other
arrangements to meet the obligations created under the Plan; provided, however,
that, unless the Company otherwise determines, the existence of such trusts or
other arrangements is consistent with the "unfunded" status of the Plan. Any
liability of the Company to any person with respect to any grant under the Plan
shall be based solely upon any contractual obligations that may be created
pursuant to the Plan. No such obligation of the Company shall be deemed to be
secured by any pledge of, or other encumbrance on, any property of the Company.


4.2    Rules of Construction.


The Plan shall be construed and interpreted in accordance with Virginia law.
Headings are given to the sections of the Plan solely as a convenience to
facilitate reference. The reference to any statute, regulation, or other
provision of law shall be construed to refer to any amendment to or successor of
such provision of law. Notwithstanding anything in this Plan to the contrary,
the Plan shall be construed to reflect the intent of the Company that all
elections to defer, distributions, and other aspects of the Plan shall comply
with Code section 409A and any regulations and other guidance thereunder. The
Plan is also intended to be construed so that participation in the Plan will be
exempt from Section 16(b) of the Exchange Act pursuant to regulations and
interpretations issued from time to time by the Securities and Exchange
Commission.


4.3    Withholding.


No later than the date as of which an amount first becomes includible in the
gross income of the Participant for Federal income tax purposes with respect to
any participation under the Plan, the Participant shall pay to the Company, or
make arrangements satisfactory to the Company regarding the payment of, any
Federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount.

9

--------------------------------------------------------------------------------





4.4    Amendment.


The Plan may be amended by the Board, but no amendment shall be made that would
impair prior Common Stock awards or the rights of a Participant to his or her
Account without his or her consent. In addition, no amendment may become
effective until shareholder approval is obtained if the amendment (i) materially
increases the benefits accruing to Participants under the Plan or (ii) modifies
the eligibility requirements for participation in the Plan.


4.5    Duration of Plan.


The Company hopes to continue the Plan indefinitely, but reserves the right to
terminate the Plan by appropriate action of the Board at any time. Upon
termination of the Plan, amounts then credited to each Account shall be paid in
accordance with the Distribution Election then governing such Account or as
otherwise provided in Section 3.3.1.


4.6    Assignability.


No Participant or Beneficiary shall have the right to assign, pledge or
otherwise transfer any payments to which such Participant or Beneficiary may be
entitled under the Plan other than by will or by the laws of descent and
distribution or pursuant to a domestic relations order that meets the relevant
requirements of a "qualified domestic relations order" (as defined by Section
414(p) of the Code).


4.7    Adoption of Procedures


The Secretary of the Company shall have the authority to adopt such procedures
as are appropriate to administer the Plan.



10